Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1. A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 3/16/22 in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s amendments and remarks, filed 3/16/22, and IDS’s, filed 2/18/22 and 2/16/22, have been entered.

2.   Claims 168-177 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions.

Claims 125-144, 146-167, and newly added Claim 178, are under examination.

3.   In view of applicants amendments the previous rejections under of 35 U.S.C. 112(b) have been withdrawn.

4.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.   Claims 125-144, 146-167, and newly added Claim 178, stand/are rejected under 35 U.S.C. 112(a) as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states:
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).

The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.

The specification discloses at paragraph [00193]:
“The thymus on receipt is assessed by pathology. The test for identity must show >50% of areas positive for keratin in lacy staining pattern. The test for potency must show Hassall bodies; it must also show CK14 staining in lacy pattern. The test for viability must show >90% intact nuclei observed in sections. The lot release for the tissue is done on one day between day 5 and day 9 (inclusive) and is performed by pathology. For identity, areas on tissue between days 5 and 9 must be positive for keratin, AE1/AE3. For potency, the cultured thymus tissue between days 5 and 9 must show cytokeratin CK14 staining scattered throughout, and there must be at least one Hassall body identified. For viability, the cultured thymus tissue between days 5 and 9 must show intact nuclei.”
 
	Note the use of the word “must”; all of these “must” limitations are not found in any claim (some are recited in Claim 130).  

As set forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art “would accept without question” an Applicant’s statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention.  Specifically:
“As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  Thus, in view of the breadth of the claims and the disclosure of the specification, it would take undue trials and errors to practice the claimed invention.

Applicant’s arguments filed 3/16/22 have been fully considered but are not found persuasive.  Applicant argues that new Claim 178 recites some of the limitations set forth above.

The claim clearly does not recite all of the limitations set forth above nor does it address the lack of said limitations in the other claims.

Regarding the rejection in view of the disclosure of paragraph [0351] of the specification said rejection has been overcome by applicant’s amendment.




6.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.   Claim 125, 130-133, 137-142, 147-155, 157-161, and 165-167 stand rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0147428 (IDS) in view of Li et al. (2011, IDS) and Markert et al. (2008, IDS).

U.S. Patent Application Publication No. 2006/0147428 teaches the concept of the instant invention, i.e., the transplantation to a thymectomized recipient (adult or child) of matching allogeneic thymus tissue in combination with a solid organ transplant (including liver and kidney) from a donor cadaver to promote donor-specific immune tolerance.  The method further includes teachings of pre-transplant induction immunosuppressive regimens, e.g., cyclosporin, anti-ATG antibody, or anti-CD4 antibody, and post-transplant maintenance regimens, e.g., cyclosporin or mycophenylate mofetil .  See particularly, paragraphs [0007], [0010], [0015], [0036], [0094], [0099], [0157], [0221], [0225], [0255], [0314], [0324], and [0466].

	The reference differs from the claimed invention only in that it does not teach: 
“…providing an allogeneic cultured postnatal thymus tissue-derived product, wherein the allogeneic cultured postnatal thymus tissue-derived product is obtained from thymus tissue of the donor thymus gland; wherein the donor thymus tissue is subjected to a conditioning regimen for a period up to 21 days to produce allogeneic cultured postnatal thymus tissue-derived product; further wherein the conditioning regimen for the donor thymus tissue comprises aseptically processing the donor thymus tissue in a thymus organ medium to produce partially T-cell depleted donor thymus tissue slices; wherein the partially T-cell depleted donor thymus tissue slices show areas positive for cytokeratin (CK) (when stained with hematoxylin and eosin and contacted with anti-cytokeratin antibodies AE1/AE3) scattered throughout the tissue, the presence of at least one Hassall body, cytokeratin 14 (CK14) staining scattered throughout the tissue and presence of intact nuclei”; and
“implanting the allogeneic cultured postnatal thymus tissue-derived product into the recipient after 12 to 21 days of conditioning regimen, wherein the dosage of thymus tissue slices is about 1,000-20,000 mm2 of thymus tissue surface area / recipient body surface area in m2, and further wherein the implanted allogeneic cultured postnatal thymus tissue-derived product induces thymopoiesis and tolerance in the recipient.”

Li et al. teach the optimization of thymus tissue for transplantation.  The reference teaches the slicing and culturing of donor thymus for 15 -21 days (page 245).  The reference further teaches the importance of CK14+ cells, Hassall, bodies and intact nuclei, i.e., intact cells (Figure 4).  The reference further teaches the transplant of thymus into the quadriceps muscle (page 245). 

Markert et al. teach the optimization of thymus tissue for transplantation.  The reference teaches the transplantation of cultured thymus slices in the range of 4-18 g/m2 as well as standard HLA typing (page 1730).

Given the combined teachings of the references it would have been prima facie obvious to the ordinarily skilled artisan at the time of filing to employ the cultured thymus of Markert et al. and Li et al. in the transplant method of the ‘428 application to achieve the best possible outcome.  Indeed the work of Li et al. and Markert et al. was initiated in the laboratory of Inventor Markert.  The researchers therein specialized in the transplant of thymus tissue for the reconstitution of the immune system and, thus, would have found obvious relevance in the context of the avoidance of rejection after the transplant of a solid organ.  Claims 130 is included in the rejection because it recites only an inherent property.  Claims 138-142 are included in the rejection because they recite obvious commonly transplanted solid organs.  Claim 151 is included in the rejection because it would always be prudent to retain some portion of transplanted tissue for later transplant or testing.  Note that many of the limitations of the claims comprise only routine optimization of the transplant method, e.g., required HLA typing and cross-matching of common HLA antigens and routine monitoring of the patient. 


Applicant’s arguments filed 3/16/22 have been fully considered but are not found persuasive.  Applicant argues:
“The working examples of allographic (sic) transplant taught in Sachs do not contemplate allogeneic thymic tissue transplant in the methods they describe except as an optional hematopoietic stromal tissue in support of administered HSCs.”

Working examples are not required and, as set forth above, the reference clearly teaches allogenic transplants.

Applicant selectively reviews the secondary references.

Said review is noted but it does not comprise an argument.

Applicant next opines that the combined references do not:
“…allogeneic organ transplant with implantation of allogeneic CTT.”

The combined references make obvious the method of the instant claims as set forth above.  It is unclear what “CTT” comprises.

Applicant opines that the primary reference provides “insufficient guidance”.

Absent some specifics as to why the primary reference provides “insufficient guidance” applicant’s opinion alone does not comprise a persuasive argument.

Applicant argues a lack of motivation to combine the references.

Adequate motivation to combine the references is set forth in the rejection.

Applicant argues long-felt need.

As set forth in MPEP 716.04 VIII.,:
“Second, the long-felt need must not have been satisfied by another before the invention by applicant.”

	“Long-felt need” was addressed and solved in the ‘428 application.  That is, the need to improve transplant survival by transplanting an organ and thymic tissue.

Applicant next seems to argue the age of the references.
As set forth in MPEP 2145 I.,:
"The mere age of the references is not persuasive of the unobviousness of the combination of their teachings, absent evidence that, notwithstanding knowledge of the references, the art tried and failed to solve the problem."

	Applicant alleges unpredictability and a lack of expectation of success.

	Applicant’s argument is unpersuasive as applicant has provided no evidence regarding why methods of xenotransplantation could not be applied to allotransplantation.  As to a lack of expectation of success, methods of allotransplantation have been performed successfully for decades, i.e., since the 1950’s.

11.  Claim 126-129 stand rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0147428 (IDS) in view of Li et al. (2011, IDS) and Markert et al. (2008, IDS) and in further view of DeWolf et al. (2016, IDS).

U.S. Patent Application Publication No. 2006/0147428, Li et al., and Markert et al. have been discussed above.

The references differ from the claimed invention in that they do not teach routine monitoring of the patent employing a mixed lymphocyte reaction (MLR).

DeWolf et al. teach the routine monitoring of allografts employing an MLR.  The reference teaches the use of cryopreserved PBMCs for said assays of tolerance to the allografts (page 1645, column 1).

Given the combined teachings of the references it would have been prima facie obvious to the ordinarily skilled artisan at the time of filing to employ the MLR of DeWolf to monitor the health of the allograph transplanted by the techniques of U.S. Patent Application Publication No. 2006/0147428, Li et al., and Markert et al., said monitoring being required to maintain the health of the patient.

Applicant does not traverse this rejection individually.  See the examiner’s response above.

8.   Claim 143-146 stand rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0147428 (IDS) in view of Li et al. (2011, IDS) and Markert et al. (2008, IDS) and in further view of Gebel et al. (2014, IDS).

U.S. Patent Application Publication No. 2006/0147428, Li et al., and Markert et al. have been discussed above.

The references differ from the claimed invention in that they do not teach the calculation of a PRA score nor the performing of plasmapheresis if said score is >20%.

Gebel et al. teach the calculation of PRA scores and the performing of plasmapheresis if warranted (see page 1972).

Given the combined teachings of the references it would have been prima facie obvious to the ordinarily skilled artisan at the time of filing to employ the cultured thymus of Markert et al. and Li et al. in the transplant method of the ‘428 application, further performing the plasmapheresis of Gebel et al. if warranted to achieve the best possible outcome.  Such comprises only routine optimization of the transplant including the cut-off number of the claims. 

Applicant does not traverse this rejection individually.  See the examiner’s response above.

9.   Claims 134-136, 163, and 164 stand rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0147428 (IDS) in view of Li et al. (2011, IDS) and Markert et al. (2008, IDS) and in further view of U.S. Patent No. 7,173,016.

U.S. Patent Application Publication No. 2006/0147428, Li et al., and Markert et al. have been discussed above.

The references differ from the claimed invention in that they do not teach the administration of methylprednisolone nor tacrolimus.

The ‘016 patent teaches the administration of methylprednisolone, cyclosporin, or tacrolimus for the prevention of GVHD (see columns 3-4).

Given the combined teachings of the references it would have been prima facie obvious to the ordinarily skilled artisan at the time of filing to employ the cultured thymus of Markert et al. and Li et al. in the transplant method of the ‘428 application, further administering methylprednisolone, cyclosporin, or tacrolimus for the prevention of GVHD.  Claim 135 is included in the rejection because methylprednisolone sodium succinate is one of the most common forms of methylprednisolone.  Claim 136 is included in the rejection because the limitations recited therein comprise only routine optimization and would have fallen well within the purview of the ordinarily skilled artisan at the time of filing.

Applicant does not traverse this rejection individually.  See the examiner’s response above.

10.  Claim 156 stands rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0147428 (IDS) in view of Li et al. (2011, IDS) and Markert et al. (2008, IDS) and in further view of U.S. Patent Application No. 2007/0202085 (IDS).

U.S. Patent Application Publication No. 2006/0147428, Li et al., and Markert et al. have been discussed above.

The references differ from the claimed invention in that they do not teach the administration of alemtuzumab.

The ‘085 application teaches the pre-transplant administration of alemtuzumab (see paragraph [0103]).

Given the combined teachings of the references it would have been prima facie obvious to the ordinarily skilled artisan at the time of filing to employ the cultured thymus of Markert et al. and Li et al. in the transplant method of the ‘428 application, further administering alemtuzumab as part of a well-established standard pre-transplant protocol. 

 Applicant does not traverse this rejection individually.  See the examiner’s response above.

11.  Claim 162 stands rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0147428 (IDS) in view of Li et al. (2011, IDS) and Markert et al. (2008, IDS) and in further view of U.S. Patent No. 8,933,194.

U.S. Patent No. 2006/0147428, Li et al., and Markert et al. have been discussed above.

The references differ from the claimed invention in that they do not teach the administration mycophenolic acid.

The ‘194 application teaches the routine administration of mycophenolic acid (see column 17, lines 9-39).

Given the combined teachings of the references it would have been prima facie obvious to the ordinarily skilled artisan at the time of filing to employ the cultured thymus of Markert et al. and Li et al. in the transplant method of the ‘428 application, further administering mycophenolic acid to avoid GVHD or transplant rejection. 

Applicant does not traverse this rejection individually.  See the examiner’s response above. 

12.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 115(a) reads as follows (in part):
An application for patent that is filed under section 111 (a) or commences the national stage under section 371 shall include, or be amended to include, the name of the inventor for any invention claimed in the application.

13.  Claims 125-144, 146-167, and newly added Claim 178, are/stand rejected under 35 U.S.C. 101 and 35 U.S.C. 115 for failing to set forth the correct inventorship for the following reasons.

Kwun et al. (2020, of record) teaches the work for which patent protection is sought.  But as set forth therein, both Allen D. Kirk and Inventor Markert “conceived of [the] experimental design” (page 10).  Accordingly, Allen D. Kirk is clearly an uncited inventor of the invention of the instant claims, i.e., Inventor Markert is not the sole inventor of the claimed invention.

Applicant’s arguments filed 3/16/22 have been fully considered but are not found persuasive.  Applicant argues that Kirk dis not “contribute to the conception” of the invention.

In the “Author contributions” section of the cited reference the only work Inventor Markert is credited with aside from the contributions of Kirk is data interpretation and manuscript preparation.  Clearly then, they made equal contributions as inventors as set forth by Inventor Markert herself (as she prepared the manuscript).  Regardless, “did not invent” type rejections cannot simply be dismissed by attorney’s arguments.

14.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

15.  Claims 125-144, 146-167, and newly added Claim 178, are/stand rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least Claims 173, 175, 183, and 185 of U.S. Patent Application No. 16/994,061.

Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the ‘061 application encompasses a method of transplanting a solid organ from a deceased donor, said method comprising the transplant of both the organ and an allogeneic cultured thymus tissue product.  

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Applicant requests that the rejection be held in abeyance.

The rejection will be held in abeyance until such time as allowable subject matter is determined.

16.  The following are new grounds for rejection.

17.  The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

18.  Claims 125-144, 146-167, and newly added Claim 178, stand rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention: 
A) In Claim 125 it is unclear what is encompassed by the term “thymus tissue-derived product”.
B) In Claims 125 and 178, it is unclear why “(when stained with hematoxylin and eosin and contacted with anti-cytokeratin antibodies AE1/AE3)” is in parentheses?  Is this an actual method step?

For the reasons set forth above the claims are considered to be vague and indefinite.  Accordingly, the metes and bounds of the claims cannot be determined.

19.  Claims 125-144, 146-167, and newly added Claim 178, are/stand rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least Claim 125 of U.S. Patent Application No. 17/486,045.

Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the ‘061 application encompasses a method of transplanting a solid organ from a deceased donor, said method comprising the transplant of both the organ and an allogeneic cultured thymus tissue product.  

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

20.  No claim is allowed. 

21.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

22.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



G.R. Ewoldt, Ph.D., 5/01/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644